
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. J. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		 To amend Public Law 108–331 to provide for
		  the construction and related activities in support of the Very Energetic
		  Radiation Imaging Telescope Array System (VERITAS) project in
		  Arizona.
	
	
		1.Location of VERITAS projectPublic Law 108–331 (118 Stat. 1281) is
			 amended—
			(1)in the long title, by striking on
			 Kitt Peak near Tucson, Arizona and inserting in Arizona;
			 and
			(2)in section 1, by striking on Kitt
			 Peak near Tucson, Arizona and inserting at the Fred Lawrence
			 Whipple Observatory Base Camp on Mount Hopkins, Arizona, or other similar
			 location.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
